Citation Nr: 1411728	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and depression.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Robert Gilliken, Esquire


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.  He had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was subsequently transferred to the Roanoke, Virginia, RO and has since been transferred on a temporary basis  to the Jackson, Mississippi, RO.


FINDINGS OF FACT

1.  A psychiatric disorder is not related to service.

2.  A chronic back disability is not related to service.

3.  A shoulder disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and VA examination reports have been obtained.  Of note, VA made additional efforts to retrieve additional treatment records as cited by the Veteran and, when no such records were found, indicated to the Veteran in the August 2012 Supplemental Statement of the Case that the Veteran should submit any additional records he had in his possession in support of his claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In accordance with its duty to assist, VA has requested and acquired private and VA medical records and has made multiple attempts to further develop the Veteran's service connection claims; these attempts have been stymied, however, by the Veteran's failure to appear for VA examinations scheduled on his behalf.  

Prior to the Board's October 2013 remand, the Veteran was scheduled for, and failed to appear, for two VA examinations.  In a March 2013 informal hearing presentation, the Veteran's representative explained that the Veteran had transportation problems in the past but was better equipped to attend VA examinations.  Thus, in October 2013, the Board remanded the issues on appeal so that the Veteran might undergo VA examinations.  That remand specifically noted that, should the Veteran miss those examinations without showing good cause, his claims would be considered on the evidence of record in accordance with 38 C.F.R. § 3.655.  

Despite the Board's warnings, the Veteran did not appear for the examinations scheduled and has not presented good cause for his failure to so do.  The Veteran also requested, and subsequently cancelled, hearings before the RO and the Board.  The Board finds that, insofar as is possible without the Veteran's cooperation, the mandates of the October 2013 remand request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA has met its duty to assist the Veteran in substantiating his claims.  

In December 2013 a supplemental statement of the case (SSOC) was issued which confirmed the previous denials. 

There is no indication in the record that any additional available evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 



Service Connection Laws and Regulations

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102  (2013). 

Service Connection for a Low Back Disability

The Veteran's service treatment records demonstrate that the Veteran injured his lower back while playing softball in April 1984.  An impression of possible lower back muscle strain was noted.  Muscle spasms were reported on examination the following day.  
A February 1985 treatment note reported that the Veteran had pain in the coccyx area following a fall.  Coccyx contusion was noted; there was no gross deformity found on examination.  

The Veteran's August 1985 separation examination report demonstrated a normal spine.  

The Veteran noted that he had been in good health in a July 1986 report of medical history and he did not note any back problems.  A July 1986 report of physical examination noted a normal spine.  

Post service treatment records include a June 1997 VA medical center treatment note demonstrating slight degenerative change of the lower thoracolumbar spine with slightly narrowed T11-T12-L1 and L5-S1 intervertebral spaces.  A second June 1997 treatment note reported that the Veteran strained his lower back in the early 80s and had intermittent pain.  It was noted that the Veteran had a motor vehicle accident in 1987.  

A July 2003 x-ray report noted minimal spondylosis deformity of the lumbar spine without any disc degeneration, fracture, dislocation or phlebolith.  

In a June 2006 treatment record it was noted that the Veteran was disabled due to back problems from a car wreck.

In a February 2008 VA medical center treatment record the Veteran reported chronic low back pain, he was referred to physical therapy but wanted to wait a few months stating that there was no rush as his "back pain hasn't changed in 10 years."

In order to establish service connection there must be competent and credible evidence demonstrating an in-service incurrence of an injury or disease, a present disability, and a link between the two.  

As arthritis is not demonstrated within a year of service, a back disability may not be presumed to be due to service.  38 U.S.C.A. § 3.307, 3.309.

Here, the evidence of record demonstrates an in-service injury; however based upon the fact that the Veteran was found to have a normal spine on examination following this injury, it appears his back problems were acute.  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki,  581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While the Veteran's claimed symptoms are supported by later diagnoses of back disabilities by competent medical professionals, the Veteran's statements regarding their onset are not credible. 

Despite the Veteran's assertion that his back pain is due to in-service injuries, the fact that he is not shown to have received treatment for decades following service goes against his claim of continuous symptoms.  Moreover, the Veteran's claims are inconsistent regarding the onset of his back pain, and the record indicates that he sustained back injuries in a car accident after service as demonstrated by a June 2006 treatment record in which the Veteran appears to report that he had back problems from a car wreck.

Because the Veteran is found to lack credibility, the Board must turn to the competent medical evidence in order to determine if there is a nexus between the Veteran's in-service back injuries and his present back disabilities.  Regrettably, the competent medical evidence is completely silent regarding any relationship whatsoever between service and the Veteran' current back disability.  

Of note, the Veteran has been scheduled for numerous VA examinations in order to determine the etiology of his back disabilities, yet he has failed to appear for any of them.  The competent and credible evidence of record is devoid of any support for a medical nexus between the Veteran's back symptoms and service.

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.

Service Connection for a Mental Disorder

The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder.  

In a June 1997 treatment note, the Veteran is shown to report chronic depression for a year and a half.

An April 2004 Social Security Administration disability determination noted that the Veteran was disabled since July 2002 due to functional psychotic disorders and affective disorders.  A November 2002 treatment note reported that the Veteran had a long history of alcohol dependence and that his psychiatric symptoms were exacerbated in the mid-1990s.  A December 2003 private treatment note included a diagnosis of schizophrenia.

In a June 2004 private treatment note the Veteran reported that, during the last year or so in the Army, he began to get very paranoid but did not pursue disability from the military.  It was noted that he was unable to work since July 2002 because he heard recurrent voices and experienced paranoia.  

The Veteran is competent to describe symptoms observable by a lay person such as beginning to hear voices in service.  The Veteran's statements, however, are deemed not credible, given the absence of anything in his military record; the lengthy passage of time following discharge before there is any evidence of a psychiatric disorder; and his own statement in 1997 that he had been depressed for the last year and a half.  


The preponderance of the evidence is against the claim for service connection for a mental disorder; there is no doubt to be resolved; and service connection is not warranted.

Service Connection for a Right Shoulder Disorder

The Veteran's service treatment records contain no indication whatsoever of a right shoulder disorder.

A June 1997 treatment note reported that the Veteran had a chronic ache in the right shoulder.  The Veteran reported that he sustained a right shoulder injury three to four years prior. 

A January 2007 treatment note reported that the Veteran had continued symptoms of the shoulder for which he received injections.

A December 2008 treatment note reported an impression of recurrent fasciitis of the posterior superior spine of the scapula.

In an August 2004 VA medical center treatment note the Veteran was shown to complain of right shoulder pain.  He reported that he had a right shoulder injury about ten years prior.

The preponderance of the evidence is against service connection for a right shoulder disorder.  There is no evidence of arthritis of the shoulder with a year of discharge, and service connection cannot be presumed.

While the evidence demonstrates a present right shoulder disability, there is no credible evidence of a right shoulder injury in service; no competent evidence linking the right shoulder injury to service; and competent evidence that the injury is, in fact, due to an injury sustained in the 1990s, years after the Veteran's service.  


The preponderance of the evidence is against the claim for service connection for a right shoulder disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and depression is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


